Case 2:21-mj-00528-BNW
          Case 2:21-mj-00528-BNW
                        *SEALED* Document
                                 Document 12 *SEALED*
                                              Filed 08/26/21
                                                          FiledPage
                                                                08/25/21
                                                                    1 of 3Page 1 of 3




                         SEALED




                                             Office of the United States Attorney
                                             District of Nevada
                                             501 Las Vegas Boulevard South,
                                             Suite 1100
                                             Las Vegas, Nevada 89101
                                             (702) 388-6336
     Case 2:21-mj-00528-BNW
               Case 2:21-mj-00528-BNW
                             *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/26/21
                                                               FiledPage
                                                                     08/25/21
                                                                         2 of 3Page 2 of 3




 1     CHRISTOPHER CHIOU
       Acting United States Attorney
 2     District of Nevada
       Nevada Bar Number 14853
 3     ALLISON REESE
       Assistant United States Attorney
 4     Nevada Bar Number 13977
       501 Las Vegas Boulevard South, Suite 1100
 5     Las Vegas, Nevada 89101
       (702) 388-6336 / Fax: (702) 388-5087
 6     Allison.Reese@usdoj.gov
       Representing the United States of America
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA

 9     IN THE MATTER OF THE SEARCH OF:
                                                                 Case No. 2:21-mj-00528-BNW
10     A 2005 DODGE DAKOTA TRUCK WITH
       TEXAS TEMPORARY LICENSE PLATE                             GOVERNMENT’S MOTION TO
11     14002S8 AND VIN# 1D7HE28K45S330005                        UNSEAL CASE

12

13            The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

14     Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

15     moves this Court for an Order to UNSEAL the instant case.

16     DATED: August 24, 2021.

17                                               Respectfully,

18                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
19

20
                                                 ALLISON REESE
21                                               Assistant United States Attorney

22

23

24
     Case 2:21-mj-00528-BNW
               Case 2:21-mj-00528-BNW
                             *SEALED* Document
                                      Document 12 *SEALED*
                                                   Filed 08/26/21
                                                               FiledPage
                                                                     08/25/21
                                                                         3 of 3Page 3 of 3




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
       IN THE MATTER OF THE SEARCH OF:
 3
                                                      Case No. 2:21-mj-00528-BNW
       A 2005 DODGE DAKOTA TRUCK WITH
 4
       TEXAS TEMPORARY LICENSE PLATE                  ORDER TO UNSEAL CASE
       14002S8 AND VIN# 1D7HE28K45S330005
 5

 6

 7           Based on the Motion of the Government, and good cause appearing therefore,

 8     IT IS HEREBY ORDERED that the instant case is unsealed.

 9           DATED  this ____26,
             DATED: August    day of August, 2021.
                                 2021.
10

11                                                   _______________________________________
                                                     HON. BRENDA WEKSLER
12                                                   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                                2
